Title: To Thomas Jefferson from John Sutton, 10 November 1807
From: Sutton, John
To: Jefferson, Thomas


                        
                            
                            Alexandria Novr. 10th. 1807
                        
                        I trust the enclosed letter, (recd. by me yesterday) will be sufficient reason for my laying it before the
                            president—it will speak for itself—but as both my self & son are strangers to the president i take the liberty to
                            transcribe a copy of a letter from john Thomson Mason, then of Georgetown to the present Governor of orleans—i shall only further say that daniel isaac sutton is not one of the numerous horde of speculators who have
                            migrated to that fertile country since its cession to the United states—
                        he once had fairer prospects, but his fathers misfortunes injuring if not ruining those prospects, he sought
                            for a more genial clime to secure, if he could, a competence—he decended the missisippi in a small concern, & met
                            among the people of that country a reception equal to his wishes; there he was at its cession to the United States—the
                            President will not consider this as an impertinant application, the subscriber having neither a hope nor wish for any
                            decision but what the president shall consider best for the interest of the united states—with respect remaining
                        
                            
                        john 
                        sutton
                            
                        
                        
                        
                     Enclosure
                                                
                                                    copy of a letter from john thomson mason to W. C. C. Claiborne 
                  
                     
                            
                           dear Sir/
                            George town 23 august 1805
                        
                     perhaps i presume too much upon our former short acquaintance in thus obtruding a recommendatory letter
                                upon you, but when i feel a very high respect for a man i cannot intirely reject the hope that he may in some degree
                                reciprocate my feelings toward him
                            You have in your country a young Man by the name of daniel I. sutton, who, i understand from himself, is
                                very desirous of some public appointment, but being a stranger in a Strange land, without friends connections or perhaps even acquaintance
                            I have known him from a boy, he is the son of an Old quaker with whom i have been long intimate, and for
                                whom i have a friendship And Strange to tell, the Old Man & his two twin sons daniel & James have
                                always been steady uniform decided republicans, and warmly attached to the prevailing politics and the party who have
                                supported them—daniel has nothing of the quaker in him he has some little excentricity about him in his manners, but
                                if you knew him you wo’d find him possessing a capacity above Mediocrity—i verily believe he is strickly honest,
                                industrious persevering and trust worthy—should you find Occation to imploy him, i think you will find him a valuable
                                officer—
                            Wishing you health and happiness i have the honor to be your excellencies Obedt. Servt.
                                                
                            
                            John T. Mason
                        
                        
                        
                        
                    